DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al US Publication No. 2008/0054313) in view of Bomberger et al (US Publication No. 2020/0312981) and Mehandru et al (US Publication No. 2020/0303509).
Regarding claim 17, Dyer discloses a semiconductor device, comprising: a channel structure Fig 1, 20C; a gate structure Fig 1,  20G; a first source/drain structure and a second source/drain structure disposed on opposite endings of the channel structure Fig 1; a gate contact Fig 1,  53 disposed on the gate structure; a back-side source/drain contact Fig 1,  71 disposed under and contacting the first source/drain structure Fig 1; and a back-side dielectric cap Fig 1,  14 disposed under and extended along the second source/drain structure and the gate structure Fig 1. Dyer discloses all the limitations except for the type channel, the shape and the material of the source/drain structure. 
Whereas Bomberger discloses a gate structure wrapping around the channel structure and a first and second source/drain epitaxial structure Fig 1E ¶0032-0033. Bomberger are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Dyer because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the device used by Dyer and incorporate a GAA structure as an alternative device that would take advantage of having a backside contacts. Dyer and Bomberger disclose all the limitations but silent on the recessed bottom of the source. Whereas Mehandru discloses wherein the first source/drain epitaxial structure has a bottom surface recessed in a central position in relation to a peripheral position neighboring the gate structure Fig 11B ¶0063-0064.  It would have been an obvious matter of design choice to modify the shape of the bottom surface of the source, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 20, Chen in view of Bomberger and Dyer disclose wherein the back-side source/drain contact has a top surface locating higher than a bottom surface of the gate structure Chen Fig 2G; Dyer Fig 1; Bomberger Fig 1E.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Dyer et al US Publication No. 2008/0054313) in view of Bomberger et al (US Publication No. 2020/0312981) and Mehandru et al (US Publication No. 2020/0303509) and in further view of Chen et al (US Publication No. 2015/0200299).
Regarding claim 19, Dyer discloses all the limitations except the shape. Whereas  Chen discloses wherein a bottom surface of the second source/drain epitaxial structure has a concave shape Fig 2G.  It would have been an obvious matter of design choice to modify the shape of the bottom surface of the source, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claims 1-16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  After further search and consideration, it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “removing the substrate partially from a back side of the substrate to form a back- side capping trench while leaving a lower portion of the substrate along upper sidewalls of the first source/drain epitaxial structure and the second source/drain epitaxial structure as a protective spacer; and forming a back-side dielectric cap in the back-side capping trench”, as recited in independent claim 1 and “flipping and thinning the substrate; forming a protective spacer along upper sidewalls of the first source/drain epitaxial structure and the second source/drain epitaxial structure; forming a back-side capping trench to expose a bottom surface of the metal gate structure and a bottom surface of the second source/drain epitaxial structure, wherein the bottom surface of the second source/drain epitaxial structure is recessed; and forming a back-side dielectric cap in the back-side capping trench”, as recited in independent claim 11.
Claims 2-10, 12-16 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 17, 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811